Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 12/16/2021. Applicant’s argument, filed on 12/16/2021 has been entered and carefully considered. Claims 1-20 are pending.

Double Patenting rejection against application 17/176,551 is deferred based on the arguments submitted on 12/16/2021.

The application filed on 02/16/2021 is a CON of PCT/US2019/046932 filed on 08/16/2019, claiming priority to 62/719,360 filed on 08/17/2018.

Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Examiner’s Note

Claims 1-6 refer to "A method of decoding a coded video bitstream”, Claims 7-12 refer to "A decoding device”, Claims 13-17 refer to " A method of encoding a coded video bitstream”, Claims 18-20 refer to "An encoding device”. Claims 7-20 are similarly rejected in light of rejection of claims 1-6, any 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramonian et al. (US 20140086324 A1), hereinafter Ramasubramonian, in view of Chen et al. (US 20140016699 A1), hereinafter Chen, further in view of Pang et al., US 20160057420 A1, hereinafter Pang.
	
	Regarding claim 1, Ramasubramonian discloses a method of decoding a coded video bitstream implemented by a video decoder, the method comprising (Abstract): obtaining a first reference picture list syntax structure and a second reference picture list syntax structure represented in the coded video bitstream ([0125]), deriving, based on the first reference picture list syntax structure and the second reference picture list syntax structure, a first reference picture list and a second reference picture list, wherein the current slice comprises an intra (I) slice, a uni-predictive (P) slice, or a bi-predictive (B) slice ([0004], [0099]).  
	Ramasubramonian discloses all the elements of claim 1 but Ramasubramonian does not appear to explicitly disclose in the cited section wherein each reference picture list syntax structure contains a number of entries; list of a current slice.
	However, Chen from the same or similar endeavor teaches wherein each reference picture list syntax structure contains a number of entries ([0095], pictures in the reference list, plurality); list of a current slice ([0056], [0094]).
 (Chen, [0032]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Ramasubramonian in view of Chen discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section for all types of slices.
	However, Pang from the same or similar endeavor teaches for all types of slices ([0118], [0120], second reference list for I-Slice).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramasubramonian in view of Chen to incorporate the teachings of Pang to improve coding efficiency (Pang, [0006]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Ramasubramonian in view of Chen further in view of Pang discloses the method of claim 1, further comprising obtaining at least one reconstructed block of the current slice following derivation of the first reference picture list and the second reference picture list (Ramasubramonian, [0059], [0113], [0125], Chen, [0056], [0094]-[0095], [0108], it is obvious to the ordinary skill in the art, e.g., Yu et al., US 20130202034 A1, Fig. 11).  

	Regarding claim 3, Ramasubramonian in view of Chen further in view of Pang discloses the method of claim 1, wherein an order of entries in the first reference picture list syntax structure or the second reference picture list syntax structure is the same as an order of corresponding reference pictures in a corresponding reference picture list, wherein each entry in the first reference picture list syntax structure describes a corresponding reference picture in the first reference picture list, and wherein each entry in the second reference picture list syntax structure describes a corresponding reference picture in the second reference picture list (Ramasubramonian, [0059], [0113], [0125], [0155], Chen, [0030], [0072], [0075], [0056], [0094]-[0095], [0108], it is obvious to the ordinary skill in the art).  

Regarding claim 4, Ramasubramonian in view of Chen further in view of Pang discloses the method of claim 2, wherein the at least one reconstructed block is used to generate an image displayed on a display of an electronic device (Ramasubramonian, [0042], Chen, [0045], it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Ramasubramonian in view of Chen further in view of Pang discloses the method of claim 2, wherein the first reference picture list comprises a list of reference pictures used for inter prediction of the at least one reconstructed block (Ramasubramonian, [0004]-[0005], [0023], Chen, [0095], [0108], it is obvious to the ordinary skill in the art).  

	Regarding claim 6, Ramasubramonian in view of Chen further in view of Pang discloses the method of claim 1, wherein the current slice is the I slice or the P slice (Ramasubramonian, [0004], [0099], Chen, [0056], [0094], it is obvious to the ordinary skill in the art).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487